DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
More specifically, the limitations, e.g., “means for receiving” and “means for transmitting” in Claim 25 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16-17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
Means for receiving appears to be RX processor (par [0084] of the Application Publication)
Means for transmitting appears to be RX processor (par [0084] of the Application Publication). 

If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer-readable medium.  
	More specifically, claim 28 recites “a computer-readable storage medium storing…”.  Normally, the claim would be statutory.  However, as evidenced in an application’s disclosure (see ¶ [0020] of the Application Publication), the claim does not explicitly exclude transitory computer readable medium. 
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).
Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter (i.e., because the specification does not definitively exclude a computer readable medium as a non-statutory signal, carrier waver, etc.) the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.
For instance, amending claim to “A non-transitory computer-readable storage medium storing computer executable code ...” would explicitly limit the claimed subject matter to a statutory subject matter, and thus, overcome the instant 35 U.S.C.§101 rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-10, 12-16, 19, 21-22, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (WO 2021204206)(machine translation is provided herein for mapping) and further in view of Guo (U.S. Patent Application Publication No. 2020/0029318).

Regarding Claim 1, Peng et al. teaches An apparatus of wireless communication at a wireless device (Peng et al. teaches a terminal device (FIG. 3)), comprising: a memory (memory 302 (page 11, 16th paragraph)); and at least one processor coupled to the memory (processor 301 (page 11, 16th paragraph; FIG. 3)), the memory and the at least one processor configured to: receive a configuration for a resource pool for sidelink communication (Peng et al. teaches that a resource pool is configured by network equipment, and that the resource will contain the resources used for sidelink transmission (page 5, 2nd paragraph under background technique)), the resource pool having a plurality of physical resource blocks (PRBs) including a first set of PRBs that are grouped in one or more sub-channels, each sub-channel having an equal number of PRBs (Peng et al. teaches that size of the resource pool is 101 physical resource block (PRB)s, the sub-channel size configured by the higher layer is 10 PRBs, the size of each sub-channel of the 1st-10th sub-channel is 10 PRBs (page 6, 3th paragraph after paragraph starting with S102)), and a second set of PRBs that are not in the one or more sub-channels having the equal number of PRBs (Peng et al. teaches that remaining frequency domain resources are frequency domain resources less than the size of one subchannel, for instance, resource pool size of 101 PRB, the extra one is 1 PRB can be referred to as the remaining frequency domain resources (page 6, 3th paragraph after paragraph starting with S102); the remaining frequency domain resources in the above resource pool can be independently used as the first subchannel (page 6, 1st paragraph after the paragraph starts with S104)); and transmit in the second set of PRBs (Peng et al. teaches that the terminal device schedules the first subchannel, the first subchannel is not independently scheduled, and the first subchannel scheduling is scheduled simultaneously with at least one adjacent subchannel (page 7, #4 under case 1); the remaining frequency domain resources are independently used as the first subchannel (page 7, Case 1)).  
	Although teaching that the resource pool is configured by network equipment and the sub-channel size is configured by the higher layer as noted above and thus implies receiving the same from the network equipment, Peng et al. does not explicitly teach receive a configuration for a resource pool for sidelink communication.  Guo. teaches such a limitation. 
	Guo is directed to method and apparatus for high reliability transmission in vehicle to everything (V2X) communication.  More specifically, Guo teaches that a serving gNB sends signaling to allocate sidelink resource for the transmitter UE (par [0283]; Step 3212 in FIG. 32). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Peng et al. so that the wireless device receives a configuration for a resource pool for sidelink communication, as taught by Guo.  The modification would have allowed the system to enable UE to perform V2X communication (see Guo, par [0283]). 

Regarding Claim 2, the combined teachings of Peng et al. and Guo teach The apparatus of claim 1, and further, the references teach wherein the second set of PRBs are not monitored for receiving the sidelink communication (Peng et al. teaches that the terminal device does not expect to perform at least one of the following on the first subchannel: receiving data (page 10, 10th paragraph from the paragraph that starts with FIG. 2)).  

Regarding Claim 3, the combined teachings of Peng et al. and Guo teach The apparatus of claim 1, and further, the references teach wherein the configuration enables transmission in the second set of PRBs (Peng et al. teaches that the terminal device schedules the first subchannel, and that the first subchannel scheduling is scheduled simultaneously with at least one adjacent subchannel (page 7, #4 under case1)), and wherein the wireless device transmits in the second set of PRBs based on the configuration (Peng et al. teaches that size of the resource pool is 101 physical resource block (PRB)s, the sub-channel size configured by the higher layer is 10 PRBs, the size of each sub-channel of the 1st-10th sub-channel is 10 PRBs (page 6, 3th paragraph after paragraph starting with S102); the remaining frequency domain resources in the above resource pool can be independently used as the first subchannel (page 6, 1st paragraph after the paragraph that starts with S104)).  

Regarding Claim 4, the combined teachings of Peng et al. and Guo teach The apparatus of claim 1, and further, the references teach wherein the wireless device transmits signals determined by a transmitter (Peng et al. teaches that the terminal device schedules the first subchannel, and that the first subchannel scheduling is scheduled simultaneously with at least one adjacent subchannel (page 7, #4 under case1)).  

Regarding Claim 7, the combined teachings of Peng et al. and Guo teach The apparatus of claim 1, and further, the references teach wherein the wireless device transmits in the second set of PRBs further based on transmitting in an adjacent sub-channel to the second set of PRBs (Peng et al. teaches that the terminal device schedules the first subchannel, and that the first subchannel scheduling is scheduled simultaneously with at least one adjacent subchannel (page 7, #4 under case1)).  

Regarding Claim 9, the combined teachings of Peng et al. and Guo teach The apparatus of claim 1, and further, the references teach wherein the plurality of PRBs span a bandwidth (Peng et al. teaches that the remaining frequency domain resources is determined by the bandwidth of the resource pool and the sub-channel size configured by the higher layer (page 6, 3th paragraph after paragraph starting with S102); that size of the resource pool is 101 physical resource block (PRB)s, the sub-channel size configured by the higher layer is 10 PRBs, the size of each sub-channel of the 1st-10th sub-channel is 10 PRBs (page 6, 3th paragraph after paragraph starting with S102)), and wherein the second set of PRBs are grouped at an edge of the bandwidth (Peng et al. teaches that the position of the remaining frequency domain resources is one or more PRBs with the highest frequency domain position in the resource pool (page 6, 9th paragraph under subheading of detailed ways)).

Regarding Claim 10, the combined teachings of Peng et al. and Guo teach The apparatus of claim 1, and further, the references teach wherein the plurality of PRBs span a bandwidth (Peng et al. teaches that the remaining frequency domain resources is determined by the bandwidth of the resource pool and the sub-channel size configured by the higher layer (page 6, 3th paragraph after paragraph starting with S102); that size of the resource pool is 101 physical resource block (PRB)s, the sub-channel size configured by the higher layer is 10 PRBs, the size of each sub-channel of the 1st-10th sub-channel is 10 PRBs (page 6, 3th paragraph after paragraph starting with S102)), and wherein the second set of PRBs are grouped in a first group at a first edge of the bandwidth and a second group at a second edge of the bandwidth (Peng et al. teaches that the position of the remaining frequency domain resources is one or more PRBs with the highest frequency domain position in the resource pool (page 6, 9th paragraph under subheading of detailed ways); Guo teaches that a resource pool (FIG. 11) where PRBs are located on both edges of bandwidth (FIG. 11)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Peng et al. so that the second set of PRBs are grouped in a first group at a first edge of the bandwidth and a second group at a second edge of the bandwidth, as taught by Guo.  The modification would have allowed the system to enable UE to perform V2X communication (see Guo, par [0283]). 

Regarding Claim 12, the combined teachings of Peng et al. and Guo teach The apparatus of claim 1, and further, the references teach wherein the second set of PRBs is separated from the one or more sub-channels by at least one PRB that is not used for transmission by the wireless device (Guo teaches that a resource pool design with resource for PSCCH, resource for PSSCH and resource for PSFCH (par [0158][0159]; FIG. 13); symbol 10 is left empty for no transmission (par [0160]; FIG. 13), indicating that resource for PSSCH is separated from resource for PSFCH by symbol 10).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Peng et al. so that the second set of PRBs is separated from the one or more sub-channels by at least one PRB that is not used for transmission by the wireless device, as taught by Guo.  The modification would have allowed the system to enable UE to perform V2X communication (see Guo, par [0283]). 

Regarding Claims 13, 25, and 28, Claims 13, 25, and 28 are directed to method/apparatus/computer medium claims and they do not teach or further define over the limitations recited in claim 1.   Therefore, claims 13, 25, and 28 are also rejected for similar reasons set forth in claim 1.
	
Regarding Claims 14-16, 19, 21-22, 24, 26-27, and 29-30, Claims 14-16, 19, 21-22, 24, 26-27, and 29-30 are directed to method/apparatus/computer medium claims and they do not teach or further define over the limitations recited in claims 2-4, 7, 9-10, and 12.   Therefore, claims 14-16, 19, 21-22, 24, 26-27, and 29-30 are also rejected for similar reasons set forth in claims 2-4, 7, 9-10, and 12.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (WO 2021204206)(machine translation is provided herein for mapping), Guo (U.S. Patent Application Publication No. 2020/0029318), and further in view of Nakatsugawa (EP 2621219A1).

Regarding Claim 6, the combined teachings of Peng et al. and Guo teach The apparatus of claim 1, and further, the references teach wherein the memory and the at least one processor are further configured to: increase a transmission power of the first set of PRBs based, at least in part, on transmission in the second set of PRBs (Peng et al. teaches that the terminal device schedules the first subchannel, and that the first subchannel scheduling is scheduled simultaneously with at least one adjacent subchannel (page 7, #4 under case1), adding bandwidth will increase transmission power).
	Although teaching that the size of subchannel increases by adding the remaining frequency domain resources, the references does not explicitly teach increase a transmission power of the first set of PRBs based, at least in part, on transmission in the second set of PRBs.  Nakatsugawa teaches such a limitation. 
	Nakatsugawa is directed to transfer control device, communication system and transfer control method.  More specifically, Nakatsugawa teaches that transfer controller increase the transmission power of the extracted adjacent base station in proportion to the size of the available bandwidth of the extracted adjacent base station (par [0132]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Peng et al. and Guo so that the transmission power of the first set of PRBs is increased at least in part on transmission in the second set of PRBs, as taught by Nakatsugawa.  The modification would have allowed the system to improve reliability of the wireless network (see Nakatsugawa, par [0009]). 

Regarding Claim 18, Claim 18 are directed to a method claims and it does not teach or further define over the limitations recited in claim 6.   Therefore, claims 18 is also rejected for similar reasons set forth in claim 6.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (WO 2021204206)(machine translation is provided herein for mapping), Guo (U.S. Patent Application Publication No. 2020/0029318), and further in view of Chen et al. (U.S. Patent Application Publication No. 2022/0061041).

Regarding Claim 11, the combined teachings of Peng et al. and Guo teach The apparatus of claim 1, however, the references do not explicitly teach wherein at least a portion of the second set of PRBs is positioned between sub-channels.  Chen et al. teaches such a limitation. 
	Chen et al. is directed to two-stage sidelink control information for sidelink communications.  More specifically, Chen et al. teaches that resource pool includes a set of non-consecutive sub-channels #1-#3 in frequency domain (par [0026]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Peng et al. and Guo so that the portion of the second set of PRBs is positioned between sub-channels, as taught by Chen et al.  The modification would have allowed the system to allocate resources for sidelink communications (see Chen et al, par [0025]). 

Regarding Claim 23, Claim 23 are directed to a method claims and it does not teach or further define over the limitations recited in claim 11.   Therefore, claims 23 is also rejected for similar reasons set forth in claim 11.

Allowable Subject Matter
Claims 5, 8, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414